Exhibit 10.1

 

HOSPITALITY PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
trustees of Hospitality Properties Trust (the “Company”) for services as
trustees, which is subject to modification at any time by the Board of Trustees.

 

·      Each independent trustee receives an annual fee of $30,000, plus a fee of
$750 for each meeting attended. Up to two $750 fees are payable if a board
meeting and one or more board committee meetings are held on the same date.

 

·      The chairpersons of the audit committee, the compensation committee and
the nominating and governance committee, each of whom is an independent trustee,
receive an additional annual fee of $9,000, $4,500 and $4,500, respectively.

 

·      Each trustee is entitled to receive a grant of 2,000 of the Company’s
common shares of beneficial interest on the date of the first board meeting
following each annual meeting of shareholders (or, for trustees who are first
elected or appointed at other times, on the day of the first board meeting
attended).

 

·      The Company generally reimburses all trustees for travel expenses
incurred in connection with their duties as trustees.

 

--------------------------------------------------------------------------------